Exhibit 10.2
 
Warrant Certificate No. W604
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS COVERING SUCH SECURITIES, OR
(2) THE SALE IS MADE IN ACCORDANCE WITH RULE 144 OR ANOTHER APPLICABLE EXEMPTION
UNDER SUCH LAWS.
 


WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF ANTS SOFTWARE INC.
 
ANTs software inc., a Delaware corporation (together with its successors, the
"Company"), for value received, hereby certifies that BRG Investments, LLC, a
Delaware company (together with its successors, "Purchaser"), or its registered
assigns, as the registered holder (the "Holder"), is entitled to purchase from
the Company up to the Warrant Amount (as defined below), subject to the
conditions and adjustments contained in this warrant certificate (this
"Certificate") and in accordance with the Agreement between the Company and
Purchaser dated as of December 31, 2010 (as it may be amended from time to time,
the "Agreement"), of duly authorized, validly issued, fully paid and
nonassessable shares of the Company's common stock, $0.0001 par value (the
"Common Stock"), at the then-prevailing Warrant Price (as defined below) at any
time or from time to time during the Warrant Term (as defined below), all
subject to the terms, conditions and adjustments set forth below in this
Certificate and in the Agreement.
 
1.
Warrant.

 
The warrant represented hereby (the "Warrant") has been issued pursuant to the
Agreement, and is subject to the terms and conditions thereof.  Unless otherwise
defined herein, capitalized terms used herein shall have the meanings set forth
in the Agreement.  A copy of the Agreement may be obtained at no cost by Holder
upon written request to the Secretary of the Company at the principal executive
offices of the Company.
 
1.1           General; Warrant Price; Warrant Term.
 
(a)    The Warrant entitles Holder to purchase that number of newly-issued
shares of Common Stock equal to the Warrant Amount then in effect divided by the
Warrant Price then in effect.  The "Warrant Amount" shall initially equal Three
Million Dollars ($3,000,000) and shall be (i) increased by the aggregate amount
of each Subsequent Investment (as defined in the Agreement) and (ii) reduced by
the aggregate Warrant Price paid (or deemed paid in the case of Cashless
Exercise) at each Warrant Closing.  The "Warrant Price" means $0.5261 subject to
adjustment as set forth herein and in the Agreement.  The Warrant may be
exercised (in whole or in part) at any time and from time to time after January
3, 2010 (the "Commencement Date") until 11:59 P.M., New York City time, on the
nine (9) year anniversary of the Commencement Date, subject to extension as set
forth herein (the "Warrant Term").
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Manner of Exercise.
 
(a)    The Warrant may be exercised by Holder, in whole or in part, at any time
and from time to time, on any day during the Warrant Term, by delivery of a
notice in substantially the form attached to this Certificate (or a reasonable
facsimile thereof) duly executed by Holder (a "Warrant Exercise Notice").
 
(b)    The Warrant Exercise Notice shall designate the number of shares of
Common Stock to be received upon such exercise and the aggregate Warrant Price
to be paid (or deemed paid in the case of Cashless Exercise).  The closing of
each exercise (each a "Warrant Closing") shall take place (i) on the later of
(A) the third (3rd) Business Day following and excluding the date the Warrant
Exercise Notice is delivered and (B) such later date as the conditions set forth
in Section 1.3 have been waived or satisfied or (ii) any other date upon which
the exercising Holder and the Company mutually agree (the "Warrant Closing
Date").
 
1.3           Conditions to Closing.
 
(a)    Conditions Precedent to Holder's Obligation to Close.  It shall be a
condition to Holder's obligation to close on each Warrant Closing Date that each
of the following is satisfied, unless expressly waived in writing by Holder
(which waiver may be given or withheld in Holder's sole discretion and any such
waiver shall apply solely to the Warrant Closing or Warrant Closings specified
by Holder and shall not obligate Holder to provide any subsequent waiver):
 
(i)    From and after the date of the Agreement through and including such
Warrant Closing Date, the representations and warranties made by the Company in
the Agreement shall be, and have been, true and correct, except those
representations and warranties which address matters only as of a particular
date, which shall be true and correct as of such date;
 
(ii)    From and after the date of the Agreement through and including such
Warrant Closing Date, the Company shall be, and have been, in full compliance in
all material respects with all of the covenants and agreements in the Agreement
and this Certificate;
 
(iii)    On such Warrant Closing Date, the Company shall not possess any
negative, material non-public information other than as shall have been filed
with the SEC at least five (5) Business Days prior to and excluding such Warrant
Closing Date;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(iv)    On such Warrant Closing Date, Holder shall have received on the date of
such exercise a certificate of the Chief Executive Officer and the Chief
Financial Officer of the Company dated such Warrant Closing Date certifying as
to paragraphs (i), (ii), and (iii) of this Section 1.3(a);
 
(v)    On such Warrant Closing Date, the Company shall have delivered to Holder
an opinion of counsel, the form and substance of which shall be reasonably
satisfactory to Holder, dated the date of delivery;
 
(vi)    All shares to be issued upon such exercise shall be registered under the
Securities Act, shall be freely tradable and shall be duly listed and admitted
for trading on the Principal Listing Exchange (unless, with respect to clause
(vi) only, Holder expressly consents in writing to the issuance of unregistered
Common Stock); and
 
(vii)    The issuance of Common Stock shall not cause the limitations set forth
in Section 7 of the Agreement to be exceeded.
 
(b)    Conditions Precedent to Company's Obligation to Close.  The obligations
of the Company hereunder are subject to the performance by Holder of its
obligations hereunder and to the satisfaction of the following conditions
precedent, unless expressly waived in writing by the Company with respect to a
particular Warrant Closing (which waiver may be given or withheld in the
Company's sole discretion and any such waiver shall apply solely to the Warrant
Closing or Warrant Closings specified by the Company and shall not obligate the
Company to provide any subsequent waiver):  on each Warrant Closing Date, (i)
the representations and warranties made by Holder in the Agreement shall be true
and correct; (ii) Holder shall have complied fully with all the covenants and
agreements in the Agreement; and (iii) the Company shall have received on each
such date a certificate of an appropriate officer of Holder dated such date and
to such effect.
 
(c)    Agreement to Cause Conditions to be Satisfied.  The Company with respect
to Section 1.3(a) and Holder with respect to Section 1.3(b) shall each use best
efforts to cause each of the foregoing conditions to be satisfied at the
earliest possible date.
 
(d)    Withdrawal of Notice.  If the conditions set forth in Section 1.3(a) are
not satisfied or waived prior to the third (3rd) Business Day following and
excluding the Warrant Exercise Notice Date (except for those conditions which by
their terms can be satisfied only on the Warrant Closing Date) or if the Company
fails to perform its obligations on any Warrant Closing Date (including but not
limited to delivery of all shares of Common Stock issuable on such date) for any
reason other than Holder's failure to satisfy the conditions required by Section
1.3(b), then in addition to all remedies available to Holder at law or in
equity, Holder may, at its sole option, and at any time, withdraw the Warrant
Exercise Notice by written notice to the Company regardless of whether such
condition has been satisfied or waived as of the withdrawal date and, after such
withdrawal, shall have no further obligations with respect to such Warrant
Exercise Notice and may submit an Warrant Exercise Notice on any future date
with respect to the Warrant and the Warrant Price for such subsequent Warrant
Exercise Notice shall be the lesser of (i) the Warrant Price in the withdrawn
Warrant Exercise Notice and (ii) the Warrant Price in effect as of the
subsequent Warrant Exercise Notice Date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.4           When Exercise Effective.
 
Each exercise of the Warrant shall be deemed to have been effected on the
Warrant Closing Date upon receipt of the relevant Warrant Price (or deemed to
have been received in connection with Cashless Exercises), and the Person or
Persons in whose name or names any certificate or certificates representing the
Common Stock shall be issuable upon such exercise as provided in Section 1.5
shall be deemed to have become the holder(s) of record thereof.
 
1.5           Delivery of Common Stock and Payment.
 
(a)    Subject to Section 1.3, on the Warrant Closing Date, Holder shall deliver
payment in the amount designated as the aggregate exercise price by Holder in
the Warrant Exercise Notice, and Holder shall thereupon be entitled to receive
the number of duly authorized, validly issued, fully paid and nonassessable
shares of Common Stock designated in the Warrant Exercise Notice, delivered as
set forth in Section 1.7.
 
(b)    Notwithstanding subsection (a) above, the exercising Holder may elect in
any Warrant Exercise Notice to receive an amount of Common Stock (the
"Settlement Stock") equal to "X" where:
 
X = [(N x D) – (N x P)] / P
 
N = the gross number of shares of Common Stock that would have been issuable on
the relevant Warrant Closing Date if Holder had not elected Cashless Exercise,
without regard to the limitations set forth in Section 7 of the Agreement or any
other limitations on exercise
 
D = Daily Market Price of the Common Stock on the third (3rd) Business Day
before, and excluding, the date of the Warrant Exercise Notice
 
P = Warrant Price with respect to such Warrant Exercise Notice
 
Provided, however, that notwithstanding the foregoing, the aggregate number of
shares of Common Stock issued under this Warrant with respect to a particular
Warrant Exercise Notice shall not exceed the remaining Warrant Amount divided by
the Warrant Price pertaining to such Warrant Exercise Notice.
 
The Settlement Stock shall be issued by the Company to Holder upon the Warrant
Closing Date in lieu of the number of shares of Common Stock otherwise issuable
upon exercise of the Warrant covered by such Warrant Exercise Notice, provided,
that Holder shall not be required to tender the Warrant Price otherwise payable
(a "Cashless Exercise").
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)    Closing of Cashless Exercise.  The Company shall close each Cashless
Exercise on the relevant Warrant Closing Date.  The Company shall issue and
deliver the Settlement Stock pursuant to Section 1.7 on the relevant Warrant
Closing Date.  Upon receipt of the Settlement Stock in connection with any
Cashless Exercise, (i) that amount of the Warrant as specified for exercise in
the Warrant Exercise Notice shall be deemed exercised and (ii) that amount of
cash that would have been paid by Holder on the relevant Warrant Closing Date
if  Holder or the Company had not elected Cashless Exercise shall be deemed paid
by Holder and received by the Company.
 
1.6   Extension of Term.  The Warrant Term shall be extended by two (2) Business
Days for: (i) each Public Market Unavailability Day, and (ii) each Business Day
occurring during the period (x) commencing on the earlier of the day on which
the Company restates or announces its intention to restate any portion of
Company Financial Statements, and (y) ending on the date on which the Company
files quarterly or annual financial statements that constitute a Restatement on
a Form 10-K, Form 10-Q, Form 8-K or any other filing with the SEC (and if
Company makes multiple filings of a Restatement with the SEC, the last of such
dates) (the "Restatement Filing Date").
 
1.7   Delivery of Common Stock and Dividend Payment.
 
(a)    On the Warrant Closing Date, the Company at its expense (including
payment by it of any applicable issue taxes) shall cause to be issued in the
name of and delivered to the exercising Holder or as Holder may direct, at the
election of Holder:
 
(i)    (x) in uncertificated form by book-entry transfer via the Depository
Trust Company's Deposit and Withdrawal at Custodian (or DWAC) system or (y) if
DWAC is unavailable, by hand delivery of one or more certificates, and shall
register such shares in the shareholder register of Company in the name of
Holder or as instructed by Holder in writing, the number of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock to
which  Holder shall be entitled upon such exercise plus, in lieu of any
fractional share of Common Stock to which Holder would otherwise be entitled,
cash in an amount equal to the same fraction of the Daily Market Price of the
Common Stock on the Business Day immediately preceding the relevant Warrant
Closing Date, and a certificate from the Company stating the new Warrant Amount
reflecting a reduction in each of the dollar amounts in the definition of
Warrant Amount, on a dollar-for-dollar basis, for each dollar paid or deemed
paid in the event of a Cashless Exercise; and
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(ii)    the Dividend Amount (as defined below) multiplied by the number of
shares of Common Stock required to be delivered under this Section 1.7 (or, in
the case of a Cashless Exercise, the gross number of shares that would have been
deliverable if Holder or the Company had not elected Cashless Exercise) (the
"Dividend Payment").  To the extent that the Dividend Payment consists of cash,
the Company shall pay such amount  by wire transfer of immediately available
funds to Holder.  To the extent that the Dividend Payment consists of securities
or other non-cash property, the Company shall deliver such securities or other
non-cash property to Holder; provided that if such securities or other non-cash
property would have a reduced value if delivery is so delayed (for example only
and not by way of limitation, a short-term right to purchase securities), then
proper provision shall be made to deliver to Holder the sum of (i) the fair
value of such securities or other non-cash property measured as of the
distribution date and (ii) the appreciation, if any, in value of such securities
through the date of delivery.  For example only and not by way of limitation, if
the Company distributes a short-term right to purchase securities to other
equity holders, it shall deliver to Holder the value Holder would have received
had Holder exercised such right plus the appreciation, if any, had Holder held
the purchased securities through the date on which such fair value is delivered
to Holder.  In the event that Holder and the Company mutually agree that it
would be impractical for the Company to distribute identical securities or other
non-cash property to Holder, then Holder and the Company shall work together in
good faith to determine a fair and equivalently valued substitute
therefor.  "Dividend Amount" means the aggregate per-share amount of dividends
and distributions, whether in cash, securities or otherwise, declared or paid on
any class of equity security of the Company on or after the  date of the
Agreement and on or before the relevant Warrant Closing Date.
 
2.
Reservation of Shares.

 
For so long as the Warrant Amount represented hereby has not been exercised in
full, the Company shall at all times prior to the end of the Warrant Term
reserve and keep available, free from pre-emptive rights, out of its authorized
but unissued capital stock, the number of shares available for exercise
hereunder.  In the event the number of shares of Common Stock or other
securities issued and issuable under this Certificate exceeds the available
authorized number of shares of Common Stock or other securities, the Company
shall promptly take all actions necessary to increase the authorized number of
shares of Common Stock or other securities, including causing its board of
directors to call a special meeting of stockholders and recommend such increase.
 
3.
Report as to Adjustments.

 
In each case of any adjustment or readjustment of the Warrant Amount, the
Warrant Term, the Warrant Price or any other adjustment or readjustment pursuant
to the terms of the Agreement or this Certificate, or upon the written request
at any time of any Holder, the Company at its expense will promptly compute such
adjustment or readjustment (the "Company Calculation") in accordance with the
terms of this Certificate and the Agreement and cause the Company's Chief
Financial Officer to verify such computation and prepare a report setting forth
such adjustment or readjustment and showing in reasonable detail the method of
calculation thereof and the facts upon which such adjustment or readjustment is
based, including a statement of (a) the Warrant Amount, (b) the Warrant Term and
(c) the Warrant Price in effect immediately prior to such adjustment or
readjustment (as adjusted and readjusted, as applicable).  The Company will
forthwith deliver a copy of each such report to Holder and will also keep copies
of all such reports at its principal office and will cause the same to be
available for inspection at such office during normal business hours by
Holder.  Holder may dispute the Company Calculation by providing its computation
of such adjustment or readjustment (the "Holder Calculation") and requesting in
writing that independent certified public accountants of recognized national
standing (which may be the regular auditors of the Company if approved by
Holder) selected by the Company verify the Company Calculation.  Holder shall be
responsible for the costs and expenses of such accountants if the difference
between the computation of the adjustment or readjustment by such accountants
(the "Accountant Calculation") and Holder Calculation is greater than the
difference between the Accountant Calculation and the Company Calculation, and
otherwise the Company shall bear such costs and expenses.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
4.
Taxes.

 
The Company shall pay all documentary stamp taxes (if any) attributable to the
issuance of Common Stock upon each exercise of the Warrant by Holder; provided,
however, that the Company shall not be required to pay any tax or taxes which
may be payable in respect of any transfer involved in the registration of any
certificates for Common Stock in a name other than that of a Holder upon each
exercise of the Warrant, and the Company shall not be required to issue or
deliver a Certificate evidencing the Warrant or certificates for Common Stock
unless or until the Person or Persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
reasonable satisfaction of the Company that such tax has been paid.
 
5.
Adjustments.

 
(a)    Treatment of Company Stock Adjustment Events. In case the Company may
effect any subdivision or combination of the issued Common Stock, whether by
reason of any dividend or distribution of units, split, recapitalization,
reorganization, spin-off, combination or other similar change (each a "Company
Stock Adjustment Event"), including a pro rata distribution of Common Stock to
all holders of Common Stock, or a subdivision or combination of the outstanding
Common Stock, then (a) in the case of any such distribution, immediately after
the close of business on the record date for the determination of holders of any
class of securities entitled to receive such distribution, or (b) in the case of
any such subdivision or combination, at the close of business on the Business
Day immediately prior to the Business Day upon which such Company action becomes
effective, the Warrant Price and, to the extent applicable, the Daily Market
Price of the Common Stock and each other price or quantity in effect immediately
prior to such Company Stock Adjustment Event shall be proportionately changed.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)    Reorganizations, Etc.  If the Company is party to a capital
reorganization or reclassification of the Common Stock, whether or not in
connection with a Change of Control, proper provision shall be made so that,
upon the basis and the terms and in the manner provided herein, the Warrant, to
the extent unexercised and unpaid, at any time after the consummation of such
reorganization or reclassification, shall entitle Holder to receive the stock
and other securities, cash and property to which Holder would have been entitled
upon such consummation if Holder had exercised the Warrant immediately before
the consummation of such reorganization or reclassification.
 
(c)    Change of Control.  On the date a public announcement is made of the
Company's or any other Person's intention or agreement to engage in a
transaction or series of transactions that may result in a Change of Control,
the Warrant Price shall be adjusted as provided in Section 12 of the
Agreement.  The provisions of this Section 5(c) shall be effective prior to, and
regardless of, the effectiveness of the provisions of Section 6 of this
Certificate.
 
6.           Change of Control.
 
6.1   Contingent Exercise.  If after the Commencement Date, a Change of Control
or plan or proposal with respect thereto is publicly announced or occurs, then
between the date a Change of Control is announced and the effective date of the
Change of Control, Holder at its sole option shall continue to have the right to
submit to the Company one or more Warrant Exercise Notices during the Warrant
Term in accordance with the terms and conditions of this Certificate.  In
addition, if the Change of Control is to occur during the Warrant Term, Holder
at its sole option may elect to submit to the Company one or more special
notices (each, a "Contingent Warrant Exercise Notice") to exercise all or part
of its unexercised Warrant in connection with such Change of Control; in which
case, notwithstanding the provisions of Section 1.4:
 
(a)    the effectiveness of such contingent exercise shall be conditional upon
the effectiveness of the Change of Control;
 
(b)    Holder shall have the right to deliver a notice to withdraw such
Contingent Warrant Exercise Notice until the effective date of such Change of
Control; and
 
(c)    if such Contingent Warrant Exercise Notice shall not have been withdrawn,
then on the effective date of such Change of Control, Holder of the Warrant
shall receive, upon payment of the Warrant Price designated in the Warrant
Exercise Notice, the same consideration, in the form of cash, securities or
other assets (the "Acquisition Consideration") per share of Common Stock
issuable to any other holder of shares of Common Stock in connection with such
Change of Control based upon the number of shares of Common Stock into which
Holder's Warrant (or the portion thereof being exercised) would be exercisable
if Holder had exercised the Warrant (or such portion) on the Business Day
immediately preceding the date on which such Change of Control occurs.  If the
Acquisition Consideration is in the form of cash, Holder shall not be required
to tender the relevant Warrant Price to exercise its Warrant (or portion
thereof), but shall receive an amount in connection with such Change of Control
equal to the Acquisition Consideration applicable to Holder based on the number
of shares of Common Stock into which Holder's Warrant (or the portion thereof
being exercised) would be exercisable if Holder had exercised the Warrant (or
such portion) that it owns on the Business Day immediately preceding the date on
which such Change of Control occurs, less such Warrant Price.  For avoidance of
doubt, only that portion of Holder's Warrant tendered for exercise pursuant to a
Contingent Warrant Exercise Notice shall be deemed exercised, and any
unexercised portion of the Warrant shall be assumed by the Acquiring Person as
provided in Section 6.2 hereof.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
6.2   Assumption of the Warrant.  In the case of any proposed Change of Control,
the Company and Holder agree as follows:
 
(a)    The Company shall not enter into an agreement with any Acquiring Person
that may result in a Change of Control unless such agreement expressly requires
the Acquiring Person to assume, by written instrument delivered to, and
reasonably satisfactory to, Holder, all of the Company's obligations with
respect to the Warrant under this Certificate  in a manner consistent with
paragraph (b) below, and such Acquiring Person shall have similarly delivered to
Holder an opinion of counsel for such Acquiring Person, which counsel shall be
reasonably satisfactory to Holder, stating that the rights of Holder under this
Certificate shall thereafter continue in full force and effect and the terms
hereof.
 
(b)    At the sole election of Holder, in lieu of the Warrant being assumed by
the Acquiring Person as set forth in Section 6.2(a), the Company shall pay to
Holder upon consummation of the Change of Control, an amount of cash equal to
the fair market value of the Warrant immediately prior to the Change of Control,
to be determined by a qualified valuation firm selected by Holder and reasonably
acceptable to the Company, assuming for such valuation that the Warrant Price
has been adjusted pursuant to Section 12(b) of the Agreement and giving due
consideration to such factors as the financial condition and prospects of the
Company, the remaining unexpired term of the Warrant (assuming, for such purpose
that the Warrant can be exercised on and after the date of the Change of Control
even if the Warrant Term has not yet commenced) and the highest of the market
price of the Common Stock of the Company immediately prior to (i) the
announcement of the Change of Control, (ii) the date that Holder delivers a
notice to the Company specifying such date for this purpose, and (iii) the
consummation of the Change of Control, provided no discount shall be considered
in connection with any of the foregoing factors or otherwise as a result of the
Company undergoing the Change of Control.  For the avoidance of doubt, in the
event that Holder elects to have the Company pay the fair market value of the
Warrant as determined above, the Warrant will be redeemed upon the Company
making such payment and no additional payment from the Company or Holder shall
be required in connection with such redemption.
 
(c)    In the event that Holder does not elect to have the Company pay the fair
market value of the Warrant as set forth in Section 6.2(b), without limiting
Section 6.2(a) or anything else set forth in this Certificate, Holder shall,
following the occurrence of a Change of Control, automatically have equivalent
rights under this Certificate with respect to the Acquiring Person and from and
after the effective date of the Change of Control and regardless of whether the
Acquiring Person expressly assumes the Company's obligations and:
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(i)    all references to the Company in this Certificate shall be references to
the Acquiring Person,
 
(ii)    all references to Common Stock in this Certificate shall be references
to Acquiring Person Stock, and
 
(iii)    if the Acquiring Person is an entity other than the Company, all
references to the Warrant Price in this Certificate shall be references to the
Stock Adjustment Measuring Price.
 
(d)    "Acquiring Person Stock" means, in connection with a Change of Control,
the securities for which the Common Stock are exchanged in such Change of
Control (or if none, the most widely-held class of voting securities of the
Acquiring Person).
 
(e)    "Pre-Acquisition Price" means (i) the Daily Market Price of the Common
Stock on the date immediately preceding the date on which a Change of Control is
consummated, or (ii) if a purchase, tender or exchange offer is made by the
Acquiring Person (or by any of its affiliates) to the holders of the Common
Stock and such offer is accepted by the holders of more than fifty percent (50%)
of the outstanding shares of Common Stock, the greater of (x) the price
determined in accordance with the provisions of the foregoing clause (i) of this
sentence and (y) the Daily Market Price of the Common Stock on the date
immediately preceding (A) in the case of a purchase, the date of acceptance of
such offer by the holders of more than fifty percent (50%) of the outstanding
shares of Common Stock and (B) in the case of a tender or exchange offer, the
date on which more than fifty percent (50%) of the outstanding shares of Common
Stock shall have been accepted for payment pursuant to the terms of such tender
or exchange offer.
 
6.3   "Stock Adjustment Measuring Price" means the lower of (a) and (b) below:
 
(a)    an amount equal to the Warrant Price multiplied by a fraction,
 
(i)    the numerator of which is the Daily Market Price of the Acquiring Person
Stock determined as of the Business Day immediately preceding and excluding the
date on which the Change of Control is consummated; and
 
(ii)    the denominator of which is the Pre-Acquisition Price; and
 
(b)    the price per share of such Acquiring Person's securities for which the
Common Stock are exchanged in the Change of Control (or if none, the most
widely-held class of voting securities of the Acquiring Person) equal to the
average of the Daily Market Prices of such securities during the period of ten
(10) consecutive Business Days ending on the date that is three (3) Business
Days prior to and excluding the date of the first Warrant Exercise Notice
delivered to the Acquiring Person.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
7.
Lost or Stolen Certificate.

 
In case this Certificate shall be mutilated, lost, stolen or destroyed, the
Company may in its discretion issue in exchange and substitution for and upon
cancellation of the mutilated Certificate, or in lieu of and substitution for
the Certificate lost, stolen or destroyed, a new Certificate of like tenor, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of such Certificate.  Applicants for a substitute
Certificate shall also comply with such other reasonable regulations and pay
such other reasonable charges as the Company may prescribe.
 
8.
Transfer Agent.

 
(a)    Initially, the Company (and upon a Change of Control, the Acquiring
Person) shall serve as the transfer agent (the "Transfer Agent") for the
Warrant.  The Transfer Agent shall at all times maintain a register (the
"Warrant Register") of Holders of the Warrant.  The Company may deem and treat
each Holder of the Warrant as set forth in the Warrant Register as the true and
lawful owner thereof for all purposes, and the Company shall not be affected by
any notice to the contrary.
 
(b)    The Company may, at any time and from time to time, appoint another
Person to serve as the Transfer Agent, and shall upon acceptance by such Person,
give notice to Holder of the change in Transfer Agent.  Such new Transfer Agent
shall be (a) a Person that is a bank or trust company organized and in good
standing under the laws of the United States or any state thereof with assets of
at least $100,000,000 or (b) an affiliate of such a Person.  After acceptance in
writing of such appointment by the new Transfer Agent, it shall be vested with
the same powers, rights, duties and responsibilities as if it had been
originally named herein as the Transfer Agent, without any further assurance,
conveyance, act or deed; but if for any reason it shall be reasonably necessary
or expedient to execute and deliver any further assurance, conveyance, act or
deed, the same shall be done at the expense of the Company and shall be legally
and validly executed and delivered by the Company. Any Person into which any new
Transfer Agent may be merged or any company resulting from any consolidation to
which any new Transfer Agent shall be a party or any company to which any new
Transfer Agent transfers substantially all of its corporate trust or
stockholders services business shall be a successor Transfer Agent under this
Certificate without any further act; provided that such Person (a) would be
eligible for appointment as successor to the Transfer Agent under the provisions
of this Section 8 or (b) is a wholly owned subsidiary of the Transfer Agent. Any
such successor Transfer Agent shall promptly cause notice of its succession as
Transfer Agent to be delivered via reputable overnight courier to Holders of the
Warrant at Holder's last address as shown on the Warrant Register.
 
9.
Notices.

 
(a)    All notices and other communications under this Certificate shall be in
writing and shall be delivered as provided below:
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(i)    If sent to Holder, all communications will be deemed delivered: if
delivered by hand, on the day received by Holder; if sent by reputable overnight
courier, on the next Business Day; and if transmitted by facsimile to Holder, on
the date transmitted (provided such facsimile is later confirmed), in each case
to the following address (unless otherwise notified in writing of a substitute
address):
 

 
BRG Investments, LLC
 
c/o Fletcher Asset Management, Inc.
 
48 Wall Street Address, 5th Floor
 
New York, NY 10005
 
Attention:
Jack LaFata
 
Telephone:
(212) 284-4800
 
Facsimile:
(212) 284-4801
     
with a copy to (which copy shall not constitute notice):
     
Irell & Manella LLP
 
1800 Avenue of the Stars, Suite 900
 
Los Angeles, CA 90067
 
Attention:
Greg Klein, Esq.
 
Telephone:
(310) 203-7177
 
Facsimile:
(310) 203-7199

 
(ii)    If sent to the Company, all communications will be deemed delivered: if
delivered by hand, on the day received by the Company; if sent by reputable
overnight courier, on the next Business Day; if transmitted by facsimile to the
Company, on the date transmitted (provided such facsimile is later confirmed);
and if transmitted by email to the Company, on the date transmitted, in each
case to the following address (unless otherwise notified in writing of a
substitute address):
 

 
ANTs software inc.
 
71 Stevenson Street, Suite 400
 
San Francisco, CA 94105
 
Attention:
Joe Kozak and Dave Buckel
 
Telephone:
(650) 931-0500
 
Facsimile:
(650) 227-8001
 
Email:
joe.kozak@ants.com and dave.buckel@ants.com
 
with a copy to (which copy shall not constitute notice):
   
Morris, Manning & Martin, LLP
 
1600 Atlanta Financial Center
 
3343 Peachtree Road, NE
 
Atlanta, Georgia 30326
 
Attn: David Calhoun
 
Telephone: (404) 504-7613
 
Facsimile: (404) 365-9532

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
10.
Construction.

 
For purposes of this Certificate, except as otherwise expressly provided or
unless the context otherwise requires:  (a) the terms defined in this
Certificate have the meanings assigned to them in this Certificate and include
the plural as well as the singular, and the use of any gender herein shall be
deemed to include the other gender and neuter gender of such term; (b)
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with U.S. generally accepted accounting principles; (c) references
herein to "Articles", "Sections", "Subsections", "Paragraphs" and other
subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Certificate,
unless the context shall otherwise require; (d) a reference to a Subsection
without further reference to a Section is a reference to such Subsection as
contained in the same Section in which the reference appears, and this rule
shall also apply to Paragraphs and other subdivisions; (e) the words "herein",
"hereunder" and other words of similar import refer to this Certificate as a
whole and not to any particular provision; (f) the term "include" or "including"
shall mean without limitation; (g) the table of contents to this Certificate and
all section titles or captions contained in this Certificate or in any Exhibit
or Schedule hereto or referred to herein are for convenience only and shall not
be deemed a part of this Certificate and shall not affect the meaning or
interpretation of this Certificate; (h) any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
amended, modified or supplemented from time to time, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein; and (i) references to a Person are
also to its permitted successors and assigns and, in the case of an individual,
to his or her heirs and estate, as applicable.
 
11.
Severability of Provisions.

 
If any right, preference, or limitation of the Warrant set forth in this
Certificate (as such Certificate may be amended from time to time) is invalid,
unlawful, or incapable of being enforced by reason of any rule of law or public
policy, all other rights, preferences, and limitations set forth in this
Certificate (as so amended) which can be given effect without the invalid,
unlawful or unenforceable right, preference, or limitation will, nevertheless,
remain in full force and effect, and no right, preference, or limitation set
forth in this Certificate shall be deemed dependent upon any other such right,
preference, or limitation unless so expressed in this Certificate.
 
This Certificate shall not be valid unless signed by the Company.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
[Remainder of Page Left Blank Intentionally]
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, ANTs software inc. has caused this Certificate to be signed
by its duly authorized officer.


Dated:



 
ANTS SOFTWARE INC.
                         
By:
/s/ David A. Buckel                                   
   
Name:
David A. Buckel
   
Title:
Corporate Secretary/CFO







ATTEST:






Secretary
 
 
- 15 -